Citation Nr: 1754235	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-20 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION


The Veteran served on active duty from July 1990 to August 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran resides overseas and jurisdiction over the claims file is held by the Pittsburgh RO.

In January 2011, the Board remanded the case to the RO for further development and adjudicative action.

In the January 2011 remand, the Board referred the issues of whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for migraine headaches and entitlement to service connection for periodontal disease for treatment purposes as those issues had been raised by the record but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that the RO has adjudicated either of these issues.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative in the October 2017 brief, the Board remanded the Veteran's claim for the purpose of obtaining an examination addressing the etiology of the Veteran's claimed acquired psychiatric disorder.  The Board instructed that the Veteran be afforded a VA or contract psychiatric examination with an appropriate examiner, to determine the nature and etiology of the claimed acquired psychiatric disorder.  The Board instructed that the Veteran's claims file be made available to the examiner and that the examiner must review the Veteran's claims file.  

An examination was obtained in Italy in December 2011.  This examiner does not appear to have been provided a copy of the Veteran's file or otherwise had access to the file.  The examiner also did not provide an opinion addressing the etiology of the Veteran's claimed acquired psychiatric disorder.  The RO obtained another opinion based on only a review of the Veteran's records in February 2012.  However, the Board's January 2011 remand makes clear that the examiner who provides the ultimate etiology opinion must conduct an in-person examination and must be provided a copy of the Veteran's file.  As the December 2011 examination and the February 2012 opinion do not satisfy the Board's remand directive, another examination is warranted.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA or contract psychiatric examination with an appropriate examiner, to determine the nature and etiology of the claimed acquired psychiatric disorders.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

Based on a review of the claims file, including the service treatment records, the Veteran's reported lay history, and his current medication for depression, the examiner is requested to diagnose any currently present psychiatric disorders, including depression.  For each diagnosed disorder (other than any present personality disorder(s)), the examiner is asked to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disorder is etiologically related to any incident of the Veteran's active service, including his psychiatric treatment during service.  A complete rationale should be provided for all expressed opinions.  Ensure that the examiner who performs the in-person examination provides an opinion on the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  

(a) If a personality disorder is diagnosed, is it at least as likely as not (e.g., a 50 percent or greater probability) that such disorder was subject to a superimposed disease, injury, or mental disorder during a period of active service that resulted in additional disability other than personality disorder?  If so, identify the current additional disability and the superimposed disease or injury in service that resulted in such disability.

3. After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

